COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JENNIFER CABALLERO,                              §              No. 08-18-00033-CV

                        Appellant,                 §                Appeal from the

  v.                                               §               388th District Court

  SANJIV VIG,                                      §            of El Paso County, Texas

                          Appellee.                §             (TC# 2014DCM6244)

                                                   §
                                              ORDER

       Pending before the Court is an agreed motion to mediate the appeal. The motion is
GRANTED. The parties shall, within twenty (20) days of the date of this order confer and agree
upon a mediator qualified under TEX.CIV.PRAC.&REM.CODE ANN. §154.052. The parties shall
notify the Court of the name, address, telephone and fax number of the mediator. If the parties are
unable to agree upon a qualified mediator, the Court will withdraw the mediation order and the
appellate deadlines will be reestablished.
       The Court further ORDERS that the mediation be held within ninety (90) days of the date
of this order and that the appellate timetable be suspended during such time. All parties or their
representative with full settlement authority shall attend the mediation process, with their counsel
of record. The mediator and parties shall file a report of the completion of mediation within forty-
eight (48) hours of the conclusion of mediation advising the court of:
       •       full, partial, or no resolution of the case;
       •       whether further negotiations are planned; and


                                                   1
       •       compensation paid to the mediator and by whom.
       In the event no further negotiations are planned and there is no resolution, or a partial
resolution of the case occurs, the parties will file a motion with this Court requesting that the Court
issue an order reestablishing the appellate timetable. This motion will accompany the above-
mentioned forty-eight (48) hours report.
       The Court further ORDERS, in the event of full resolution of the issues in this case, that
the parties file a joint dispositive motion within ten (10) days of the conclusion of mediation.


       IT IS SO ORDERED this 3rd day of July, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2